UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2013 Date of reporting period :	May 1, 2012 — April 30, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Equity Spectrum Fund Annual report 4 | 30 | 13 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Important notice regarding Putnam’s privacy policy 16 Financial statements 17 Federal tax information 41 About the Trustees 42 Officers 44 Consider these risks before investing: Investments in small and/or midsize companies increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Our focus on leveraged companies and the fund’s “non-diversified” status can increase the fund’s vulnerability to these factors. Our use of short selling may increase these risks. The prices of stocks in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific company or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: Equities around the world have generally demonstrated a positive trend in early 2013. However, after a strong 2012, fixed-income markets have been facing challenges and increased volatility in 2013. Supportive macroeconomic data, notably better housing and employment data in the United States, and the coordinated stimulative monetary policies of central banks around the world are helping to boost equity values, although investor confidence remains tempered. Markets continue to confront a variety of macroeconomic and fiscal challenges worldwide  from budget concerns in the United States to the eurozones debt-related troubles. Investor apprehension today can be linked to the heightened volatility that has challenged markets for over a decade. In this fundamentally changed environment, Putnams equity and fixed-income teams are focused on integrating innovative investing ideas into our more time-tested, traditional strategies. It is also important to rely on the guidance of your financial advisor, who can help ensure that your portfolio matches your individual goals and tolerance for risk. We would like to extend a welcome to new shareholders of the fund and to thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. 4 Equity Spectrum Fund Interview with your fund’s portfolio manager The fund outperformed its benchmark for the 12months ended April30, 2013. What were the chief drivers of this active return? Yes, the fund performed well and exceeded its benchmark for the 12-month period. Stock selection continued to be the driving force behind the outperformance. The portfolio’s cash holdings also acted as a buffer to any fluctuations in the value of the portfolio’s securities. What was the environment like for leveraged - company securities during the past 12months? During the 12-month period, equity markets experienced considerable volatility, as the U.S. economy struggled to secure a more solid recovery and the markets reacted to persistent uncertainty and bouts of risk from macroeconomic events. At the start of the period, concerns about the European debt crisis fueled risk aversion. In the summer, favorable election results in Greece and additional stimulus measures by the European Central Bank, boosted investor confidence that the region was on the road to recovery. Still, uncertainty remained as the United States began grappling with debt and budget deficit issues. Following the reelection of President Obama, Congress spent weeks in contentious debate about what action to take to avoid the end-of-the-year fiscal cliff, a combination of expiring tax breaks and automatic spending cuts. By early January, This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 4/30/13. See pages 4 and 10–12 for additional fund performance information. Index descriptions can be found on page 14. Equity Spectrum Fund 5 however, Congress passed legislation that averted most of the fiscal cliff and provided clarity on the tax environment. At the same time, economic recovery continued to move forward, albeit slowly. Though I am cognizant of macroeconomic issues, my process is driven by bottom-up fundamental analysis. Unless I see a threat to earnings or asset power of holdings within the portfolio, I generally will not react to macroeconomic news. The U.S. Federal Reserve has anchored interest rates at historic lows, and this is generally viewed as a positive for leveraged companies. If the economy continues to improve, with low interest rates and easy access to capital, I believe leveraged companies may tend to perform better than they would under more challenging conditions. What are some of the benefits of holding a sizable allocation to cash in the portfolio? I have the ability to invest in any equity security of a company, can have a sizeable allocation to cash, and can sell securities short. I don’t use cash to be defensive; I use it to be opportunistic. When I uncover investment opportunities, having cash on hand allows me to act quickly. Cash also serves as a way to collateralize the short positions in the portfolio. Because the portfolio is relatively concentrated with a focus on companies that can be inherently volatile, cash can act as a natural diversifier. But I don’t expressly use cash to dampen volatility. Although cash obviously can have that effect, it works differently as a volatility-dampener in both up and down markets. Because I make fewer investment decisions, I have more cash than most portfolio managers most of the time. I will own a position and it will come to fruition, and then I will sell it from the portfolio. As a matter of course, I don’t immediately take that cash and invest it. Neither do I measure myself against a benchmark. I tend to hold the cash until I find compelling investments for the portfolio. What were some of the highlights among positions that contributed to performance? A top contributor for the fund was DISH Network , which provides direct broadcast satellite subscription services to approximately 14 million customers as Allocations are represented as a percentage of portfolio market value as of 4/30/13. Data include exposure achieved through securities sold short; however, they exclude derivatives, short-term investments held as collateral for loaned securities, and collateral received on certain derivative instruments, if any. These percentages may differ from allocations shown later in this report. Holdings and allocations may vary over time. 6 Equity Spectrum Fund of the end of April 2013. Throughout 2012, DISH was using its excess capital to acquire wireless spectrum capacity from troubled or bankrupt wireless companies. DISH ultimately became one of the largest owners of wireless spectrum. As the demand for mobile networking continues to rise, wireless spectrum has become a highly valuable asset for communications companies. Moreover, in April2013, DISH announced its bid to acquire Sprint in an effort to combine forces with the wireless company, creating an entity that would offer mobile and in-home networking solutions. Sprint is currently reviewing DISH’s bid, which is in competition with a bid from SoftBank, a Japanese telecommunications company. The portfolio’s holding in Japan Airlines was another top contributor. Following its emergence from bankruptcy and secondary public offering in September 2012, it has been one of the most profitable airlines in the industry. Japan Airlines has generated strong free cash flow, and its shares have offered a solid dividend, which in my opinion has the potential to grow. Japan’s stock market rallied in the second half of the period, as its new government added stimulus and weakened the yen. While a weaker yen drove fuel prices up for the company, that impact was neutralized through cost cutting and efficiency gains. The stock also benefited from the rally in Japanese stocks that took place in the final half of the period. In addition, the airline’s reservations and traffic figures exceeded our expectations. Citigroup , another contributor, added to gains as the company’s capital position continued to improve. The financial firm sold non-core assets and shrunk its balance sheet. This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 4/30/13. Short-term holdings and derivatives, if any, are excluded. Holdings may vary over time. Equity Spectrum Fund 7 In addition, Citi passed a “stress test,” allowing the company to begin to return excess capital to shareholders. We believe it is unlikely the firm will be required to raise equity, which would dilute the value of its existing shares. Investors appear to be welcoming the approach of the new management team, which is focusing on profitability through expense reduction instead of increasing size. Which holdings held back performance? Select Comfort , a specialty mattress company, detracted from returns. The company operates in a fiercely competitive industry, where market share and competitor activity are closely watched. During the period, product launches from competitors threatened the company’s flagship product, the Sleep Number bed. In addition, Select Comfort shares were hurt by a weak fourth-quarter earnings report in which the company fell short of revenue and earnings estimates. Increased marketing and research and development expenses were highlighted as negatively impacting those results. Meanwhile, a top competitor reported very strong performance for 2012. Our position in Capital One also held back performance. After a very strong return for calendar 2012, shares of Capital One have drastically underperformed the broader equity market year to date in 2013. The stock’s decline began after weak fourth-quarter results, which were blamed on seasonal trends in expenses and margins. The company is expected to face growth challenges this year, and the company’s chief financial officer stated previously that he expected fourth-quarter results to serve as a good indicator of expectations for the rest of 2013. A management change was also received negatively by investors. Another detractor was Chesapeake Energy, a natural gas producer whose shares were negatively affected by the sharp drop in natural gas commodity prices. In addition, Chesapeake’s former CEO was under significant pressure during the period after taking on significant debt to finance growth prospects. Chesapeake was forced to sell Allocations are represented as a percentage of the fund’s portfolio market value as of 4/30/13. Data include exposure achieved through securities sold short; however, they exclude derivatives, short-term investments held as collateral for loaned securities, and collateral received on certain derivative instruments, if any. These percentages may differ from allocations shown later in this report. Holdings and allocations may vary over time. 8 Equity Spectrum Fund key assets to pay down the debt, couldn’t sell enough to pay back the full amount and, subsequently, refinanced what it could not pay back. The CEO was ousted in 2013 as a result of these pressures on the company and amid allegations that he had engaged in transactions representing conflicts of interest and had made personal use of company funds. As of the end of the period, we had sold our position in the stock. What is your outlook for equity markets and leveraged companies? Looking ahead, I believe that we will experience continued volatility in the markets, as the U.S. economy continues to heal slowly and Europe’s macroeconomic and debt-related woes persist. I believe, however, that the fund is focused on companies that are structured to weather adverse economic conditions. The cash on hand in the portfolio also can serve as a real asset during times of distress, allowing us to invest opportunistically and actively. I believe that if markets do move lower, it would not necessarily be a negative development for the fund. This could allow the fund to invest in high-quality assets at reduced valuations. Thank you, David, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager David L. Glancy has an M.B.A. from Goizueta Business School at Emory University and a B.A. from Tulane University. He joined Putnam in 2009 and has been in the investment industry since 1987. IN THE NEWS The economic outlook for major industrialized nations is slowly improving, with the United States and Japan leading the way, according to a report by the Organisation for Economic Co-operation and Development (OECD). Economic expansion is also taking place in most major countries around the world, including the 17-nation eurozone, where Germany’s economy is growing and stabilization is occurring in Italy and France. Growth also is solidifying in Japan, whose new government has launched efforts to bring the country’s long-stagnant economy back to life through various stimulus efforts, and growth is picking up in China, where an economic hard landing has been avoided. The OECD sees growth weakening in India and normal, “around trend” growth taking place in Russia, Brazil, and the United Kingdom. Meanwhile, the World Trade Organization (WTO) has cut its overall 2013 forecast for global trade volume growth to 3.3% from 4.5%. Global trade grew by 2% in 2012, the second-worst figure since this economic statistic began to be tracked in 1981, according to the WTO. The worst trade figure came in 2009 during the global economic crisis. Equity Spectrum Fund 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended April 30, 2013, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 4/30/13 Class A Class B Class C Class M Class R Class Y (inception dates) (5/18/09) (5/18/09) (5/18/09) (5/18/09) (5/18/09) (5/18/09) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 147.93% 133.68% 140.75% 137.75% 140.82% 140.82% 143.09% 134.59% 145.57% 150.46% Annual average 25.85 23.98 24.92 24.52 24.93 24.93 25.23 24.10 25.55 26.17 3 years 58.58 49.46 55.13 52.13 55.12 55.12 56.24 50.77 57.50 59.82 Annual average 16.61 14.33 15.76 15.01 15.76 15.76 16.04 14.67 16.35 16.92 1 year 18.54 11.73 17.68 12.68 17.71 16.71 17.98 13.85 18.28 18.85 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Comparative index returns For periods ended 4/30/13 S&P 500 Index Life of fund 90.87% Annual average 17.79 3 years 43.54 Annual average 12.80 1 year 16.89 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. 10 Equity Spectrum Fund Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B shares would have been valued at $24,075 ($23,775 with contingent deferred sales charge). Class C shares would have been valued at $24,082, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $23,459. A $10,000 investment in the fund’s class R and Y shares would have been valued at $24,557 and $25,046, respectively. Fund price and distribution information For the 12-month period ended 4/30/13 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.050 — — — $0.036 $0.106 Capital gains — Long-term 0.204 0.204 0.204 0.204 0.204 0.204 Capital gains — Short-term 0.838 0.838 0.838 0.838 0.838 0.838 Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 4/30/12 $28.65 $30.40 $28.24 $28.19 $28.39 $29.42 $28.54 $28.79 4/30/13 32.72 34.72 32.05 32.00 32.31 33.48 32.53 32.91 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Equity Spectrum Fund 11 Fund performance as of most recent calendar quarter Total return for periods ended 3/31/13 Class A Class B Class C Class M Class R Class Y (inception dates) (5/18/09) (5/18/09) (5/18/09) (5/18/09) (5/18/09) (5/18/09) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 141.19% 127.32% 134.36% 131.36% 134.35% 134.35% 136.55% 128.27% 138.85% 143.53% Annual average 25.56 23.65 24.63 24.21 24.63 24.63 24.93 23.78 25.24 25.87 3 years 63.71 54.30 60.10 57.10 60.10 60.10 61.30 55.65 62.51 64.99 Annual average 17.86 15.56 16.98 16.25 16.99 16.99 17.28 15.89 17.57 18.16 1 year 13.93 7.38 13.08 8.08 13.06 12.06 13.36 9.40 13.61 14.18 See the discussion following the Fund performance table on page 10 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 4/30/12 1.55% 2.30% 2.30% 2.05% 1.80% 1.30% Annualized expense ratio for the six-month period ended 4/30/13*† 1.43% 2.18% 2.18% 1.93% 1.68% 1.18% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. † Includes an increase of 0.09% from annualizing the performance fee adjustment for the six months ended 4/30/13. 12 Equity Spectrum Fund Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from November 1, 2012, to April 30, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $7.58 $11.54 $11.54 $10.22 $8.90 $6.26 Ending value (after expenses) $1,138.90 $1,134.60 $1,134.80 $1,136.50 $1,137.70 $1,140.60 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended April 30, 2013, use the following calculation method. To find the value of your investment on November 1, 2012, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $7.15 $10.89 $10.89 $9.64 $8.40 $5.91 Ending value (after expenses) $1,017.70 $1,013.98 $1,013.98 $1,015.22 $1,016.46 $1,018.94 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Equity Spectrum Fund 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. 14 Equity Spectrum Fund Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2012, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of April 30, 2013, Putnam employees had approximately $381,000,000 and the Trustees had approximately $91,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Equity Spectrum Fund 15 Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. 16 Equity Spectrum Fund Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Equity Spectrum Fund 17 Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Funds Trust: We have audited the accompanying statement of assets and liabilities of Putnam Equity Spectrum Fund (the fund), a series of Putnam Funds Trust, including the fund’s portfolio, as of April 30, 2013, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the three-year period then ended and the period from May 18, 2009 (commencement of operations) through April 30, 2010. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of April 30, 2013, by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Equity Spectrum Fund as of April 30, 2013, the results of its operations, the changes in its net assets and the financial highlights for the periods specified in the first paragraph above, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts June 12, 2013 18 Equity Spectrum Fund The fund’s portfolio 4/30/13 COMMON STOCKS (81.7%)* Shares Value Aerospace and defense (6.9%) General Dynamics Corp. 346,092 $25,596,964 L-3 Communications Holdings, Inc. 481,926 39,156,488 Northrop Grumman Corp. 150,203 11,376,375 Airlines (9.7%) Delta Air Lines, Inc. † 760,900 13,041,826 Japan Airlines Co., Ltd. (Japan) † 1,217,100 61,675,889 United Continental Holdings, Inc. † 994,300 32,115,890 Biotechnology (4.3%) Biospecifics Technologies Corp. † 143,852 2,282,931 Cubist Pharmaceuticals, Inc. † 456,115 20,944,801 Elan Corp. PLC ADR (Ireland) † 1,932,058 22,605,079 Gentium SpA ADR (Italy) † 117,300 963,033 Prothena Corp PLC (Ireland) † 62,843 519,083 Chemicals (4.2%) LyondellBasell Industries NV Class A 312,400 18,962,680 OM Group, Inc. † 233,400 5,711,298 W.R. Grace & Co. † 279,200 21,529,112 Communications equipment (9.3%) EchoStar Corp. Class A † 2,563,163 100,655,411 Polycom, Inc. † 167,976 1,763,748 Computers and peripherals (6.2%) Apple, Inc. 155,900 69,024,725 Consumer finance (3.1%) Capital One Financial Corp. 585,305 33,818,923 Diversified financial services (2.9%) Citigroup, Inc. 689,400 32,167,404 Health-care equipment and supplies (3.8%) GenMark Diagnostics, Inc. † S 1,128,852 17,553,649 STAAR Surgical Co. † ††† 3,569,916 24,918,014 Health-care providers and services (4.0%) Humana, Inc. 213,377 15,813,369 UnitedHealth Group, Inc. 482,400 28,910,232 Hotels, restaurants, and leisure (2.1%) AFC Enterprises † 524,729 16,728,361 Famous Dave’s of America, Inc. † 197,973 2,187,602 MTR Gaming Group, Inc. † 1,207,538 4,166,006 Household products (1.3%) Harbinger Group, Inc. † 1,573,994 14,228,906 Equity Spectrum Fund 19 COMMON STOCKS (81.7%)* cont. Shares Value Internet software and services (0.7%) Global Eagle Entertainment, Inc. (acquired 1/30/13, cost$6,973,000)† F ∆∆ 697,300 $6,037,223 Global Eagle Entertainment, Inc. †** 230,091 2,213,475 IT Services (1.0%) Mantech International Corp. Class A 395,000 10,542,550 Life sciences tools and services (0.7%) Sequenom, Inc. † S 2,110,974 7,958,372 Media (13.8%) DISH Network Corp. Class A 3,876,008 151,900,754 Metals and mining (0.2%) Horsehead Holding Corp. † S 208,900 2,235,230 Oil, gas, and consumable fuels (1.2%) Gulfport Energy Corp. † 240,697 12,561,976 Lone Pine Resources, Inc. (Canada) † 1,212,313 1,188,067 Pharmaceuticals (3.2%) Jazz Pharmaceuticals PLC † 596,876 34,827,715 Specialty retail (2.3%) Select Comfort Corp. † 1,216,173 25,807,191 Thrifts and mortgage finance (0.8%) Ocwen Financial Corp. † 233,400 8,537,771 Total common stocks (cost $730,682,742) WARRANTS (—%)*† Expiration Strike date price Warrants Value Global Eagle Entertainment, Inc. 5/13/16 $11.50 351,253 $446,091 Total warrants (cost $477,829) U.S. TREASURY OBLIGATIONS (0.3%)* Principal amount Value U.S. Treasury Notes 1 7/8s, June 30, 2015 i $606,000 $631,367 3/8s, February 15, 2016 i 2,129,000 2,135,110 Total U.S. treasury obligations (cost $2,766,477) SHORT-TERM INVESTMENTS (16.9%)* Principal amount/shares Value U.S. Treasury Bills with an effective yield of 0.17%, May 2, 2013 $5,500,000 $5,499,974 U.S. Treasury Bills with an effective yield of 0.13%, January 9, 2014 10,000,000 9,993,500 U.S. Treasury Bills with an effective yield of 0.12%, December 12, 2013 7,500,000 7,495,785 U.S. Treasury Bills with effective yields ranging from 0.07% to 0.11%, November 14, 2013 22,500,000 22,490,145 U.S. Treasury Bills with an effective yield of 0.10%, July 18, 2013 5,000,000 4,999,515 20 Equity Spectrum Fund SHORT-TERM INVESTMENTS (16.9%)* cont. Principal amount/shares Value U.S. Treasury Bills with an effective yield of 0.09%, July 11, 2013 $5,000,000 $4,999,730 U.S. Treasury Bills with an effective yield of 0.09%, July 5, 2013 ‡ 5,000,000 4,999,730 U.S. Treasury Bills with an effective yield of 0.08%, October 10, 2013 20,000,000 19,993,020 Putnam Cash Collateral Pool, LLC 0.18% d 16,340,700 16,340,700 Putnam Short Term Investment Fund 0.04% L 89,526,701 89,526,701 Total short-term investments (cost $186,331,557) TOTAL INVESTMENTS Total investments (cost $920,258,605) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from May 1, 2012 through April 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $1,104,110,144. † Non-income-producing security. ∆∆ Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $6,037,223, or 0.5% of net assets. ** On 1/30/13, the non-restricted holdings of Global Eagle Entertainment, Inc. were as follows: Holding Type Shares Value Global Eagle Entertainment, Inc. Common Stock 85,000 $846,600 ††† Affiliated company (Note 6). ‡ This security, in part or in entirety, was segregated for securities sold short at the close of the reporting period. d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs (Note 1). i Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts (Note 1). L Affiliated company (Note 6). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $4,972,050 to cover securities sold short. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. Equity Spectrum Fund 21 Securities sold short at 4/30/13 COMMON STOCKS (0.5%) * Shares Value Food products (0.5%) Hain Celestial Group, Inc. (The) † 76,200 $4,972,050 Total securities sold short (proceeds receivable $4,426,788) FORWARD CURRENCY CONTRACTS at 4/30/13 (aggregate face value $60,497,359) Contract Delivery Aggregate Unrealized Counterparty Currency type date Value face value appreciation Barclays Bank PLC Japanese Yen Sell 5/15/13 $58,213,661 $60,497,359 $2,283,698 Total ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $200,789,914 $— $— Consumer staples 14,228,906 — — Energy 13,750,043 — — Financials 74,524,098 — — Health care 177,296,278 — — Industrials 182,963,432 — — Information technology 184,199,909 6,037,223 — Materials 48,438,320 — — Total common stocks — U.S. treasury obligations — 2,766,477 — Warrants 446,091 — — Short-term investments 89,526,701 96,812,099 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $2,283,698 $— Securities sold short (4,972,050) — — Totals by level $— The accompanying notes are an integral part of these financial statements. 22 Equity Spectrum Fund Statement of assets and liabilities 4/30/13 ASSETS Investment in securities, at value, including $12,968,936 of securities on loan (Note 1): Unaffiliated issuers (identified cost $788,886,487) $960,994,076 Affiliated issuers (identified cost $131,372,118) (Notes 1 and 6) 130,785,415 Cash 14,479 Dividends, interest and other receivables 2,186,450 Receivable for shares of the fund sold 15,831,812 Receivable for investments sold 16,023,376 Unrealized appreciation on forward currency contracts (Note 1) 2,283,698 Collateral on short sales (Note 1) 5,067,300 Total assets LIABILITIES Payable for investments purchased 2,048,300 Payable for shares of the fund repurchased 1,553,823 Payable for compensation of Manager (Note 2) 665,576 Payable for custodian fees (Note 2) 5,847 Payable for investor servicing fees (Note 2) 218,630 Payable for Trustee compensation and expenses (Note 2) 24,345 Payable for administrative services (Note 2) 1,831 Payable for distribution fees (Note 2) 200,494 Payable for loan financing (Note 1) 107,442 Interest payable for short sales (Note 1) 1,964 Securities sold short, at value (proceeds receivable $4,426,788) (Note 1) 4,972,050 Collateral on securities loaned, at value (Note 1) 16,340,700 Collateral on certain derivative contracts, at value (Note 1) 2,766,477 Other accrued expenses 168,983 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $914,796,060 Undistributed net investment income (Note 1) 786,437 Accumulated net realized gain on investments and foreign currency transactions (Note 1) 15,333,897 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 173,193,750 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) Equity Spectrum Fund 23 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($485,066,667 divided by 14,823,643 shares) $32.72 Offering price per class A share (100/94.25 of $32.72)* $34.72 Net asset value and offering price per class B share ($20,889,730 divided by 651,711 shares)** $32.05 Net asset value and offering price per class C share ($121,090,261 divided by 3,784,324 shares)** $32.00 Net asset value and redemption price per class M share ($1,735,147 divided by 53,707 shares) $32.31 Offering price per class M share (100/96.50 of $32.31)* $33.48 Net asset value, offering price and redemption price per class R share ($2,676,382 divided by 82,280 shares) $32.53 Net asset value, offering price and redemption price per class Y share ($472,651,957 divided by 14,363,381 shares) $32.91 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 24 Equity Spectrum Fund Statement of operations Year ended 4/30/13 INVESTMENT INCOME Dividends (net of foreign tax of $372,075) $11,392,034 Interest (including interest income of $44,814 from investments in affiliated issuers) (Note 6) 127,355 Securities lending (Note 1) 113,942 Total investment income EXPENSES Compensation of Manager (Note 2) 5,907,335 Investor servicing fees (Note 2) 2,066,253 Custodian fees (Note 2) 16,202 Trustee compensation and expenses (Note 2) 57,545 Distribution fees (Note 2) 1,597,709 Administrative services (Note 2) 21,720 Dividend expense for short sales (Note 1) 21,204 Interest expense for short sales (Note 1) 6,803 Other 281,345 Total expenses Expense reduction (Note 2) (52,649) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 21,456,274 Net realized loss on short sales (Note 1) (31,819) Net realized gain on futures contracts (Note 1) 2,630,278 Net realized gain on foreign currency transactions (Note 1) 2,449,540 Net unrealized appreciation of assets and liabilities in foreign currencies during the year 2,218,126 Net unrealized appreciation of investments, futures contracts, and short sales during the year 112,465,317 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Equity Spectrum Fund 25 Statement of changes in net assets INCREASE IN NET ASSETS Year ended 4/30/13 Year ended 4/30/12 Operations: Net investment income $1,709,864 $860,938 Net realized gain on investments and foreign currency transactions 26,504,273 23,109,462 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 114,683,443 13,084,333 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (488,036) (1,027,197) Class B — (3,617) Class C — (53,171) Class M — (1,889) Class R (2,198) (1,393) Class Y (1,089,265) (1,351,192) Net realized short-term gain on investments Class A (8,180,431) (3,933,230) Class B (408,739) (123,555) Class C (2,079,877) (668,842) Class M (33,222) (17,182) Class R (51,158) (7,854) Class Y (8,611,037) (4,060,629) From net realized long-term gain on investments Class A (1,991,418) (2,514,820) Class B (99,502) (78,984) Class C (506,318) (427,714) Class M (8,087) (10,984) Class R (12,454) (5,021) Class Y (2,096,243) (2,595,769) Redemption fees (Note 1) 40,887 64,089 Increase from capital share transactions (Note 4) 478,271,624 224,905,901 Total increase in net assets NET ASSETS Beginning of year 508,558,038 263,416,358 End of year (including undistributed net investment income of $786,437 and distributions in excess of net investment income of $1,577,517, respectively) The accompanying notes are an integral part of these financial statements. 26 Equity Spectrum Fund This page left blank intentionally. Equity Spectrum Fund 27 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) c (in thousands) (%) e,f netassets (%) (%) Class A April 30, 2013 .07 i 5.09 (.05) (1.04) — b 1.45 .22 i 54 April 30, 2012 .06 h 2.52 (.18) (1.12) — b 1.55 .24 h 96 April 30, 2011 (.30) 5.14 — (.16) — b 1.57 (1.29) 107 April 30, 2010† (.07) g 8.42 (.05) (.61) — b 56.35 * 1.45 * d (.36) * d,g 82 * Class B April 30, 2013 (.14) i 4.99 — (1.04) — b 2.20 (.49) i 54 April 30, 2012 (.17) h 2.51 (.02) (1.12) .01 2.30 (.66) h 96 April 30, 2011 (.48) 5.10 — (.16) — b 2.32 (2.04) 107 April 30, 2010† (.20) g 8.38 — (.61) — b 55.19 * 2.17 * d (1.05) * d,g 82 * Class C April 30, 2013 (.15) i 5.00 — (1.04) — b 2.20 (.51) i 54 April 30, 2012 (.15) h 2.49 (.05) (1.12) — b 2.30 (.59) h 96 April 30, 2011 (.48) 5.09 — (.16) — b 2.32 (2.04) 107 April 30, 2010† (.26) g 8.45 (.01) (.61) — b 55.25 * 2.17 * d (1.29) * d,g 82 * Class M April 30, 2013 (.09) i 5.05 — (1.04) — b 1.95 (.29) i 54 April 30, 2012 (.06) h 2.49 (.08) (1.12) — b 2.05 (.24) h 96 April 30, 2011 (.42) 5.11 — (.16) — b 2.07 (1.79) 107 April 30, 2010† (.23) g 8.47 — (.61) — b 55.59 * 1.93 * d (1.14) * d,g 82 * Class R April 30, 2013 .03 i 5.04 (.04) (1.04) — b 1.70 .10 i 54 April 30, 2012 (.07) h 2.57 (.12) (1.12) — b 1.80 (.27) h 96 April 30, 2011 (.36) 5.14 — (.16) — b 1.82 (1.54) 107 April 30, 2010† (.20) g 8.49 (.02) (.61) — b 55.92 * 85 1.69 * d (1.02) * d,g 82 * Class Y April 30, 2013 .14 i 5.13 (.11) (1.04) — b 1.20 .47 i 54 April 30, 2012 .11 h 2.54 (.23) (1.12) .01 1.30 .40 h 96 April 30, 2011 (.25) 5.17 — (.16) — b 1.32 (1.04) 107 April 30, 2010† (.04) g 8.44 (.07) (.61) — b 56.71 * 1.21 * d (.22) * d,g 82 * See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 28 Equity Spectrum Fund Equity Spectrum Fund 29 Financial highlights (Continued) * Not annualized. † For the period May 18, 2009 (commencement of operations) to April 30, 2010. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Amount represents less than $0.01 per share. c Total return assumes dividend reinvestment and does not reflect the effect of sales charges. d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of 0.91% of average net assets for the period ended April 30, 2010. e Includes amounts paid through expense offset and/or brokerage/service arrangements (Note 2). f Includes dividend and/or interest expense in connection with securities sold short, which amounted to the following amounts (Note 1): Percentage of average net assets April 30, 2013 <0.01% April 30, 2012 0.02 April 30, 2011 0.02 April 30, 2010 0.05 g Reflects a dividend received by the fund from a single issuer which amounted to the following amounts: Percentage of Per share average net assets Class A $0.15 0.77% Class B 0.15 0.80 Class C 0.11 0.56 Class M 0.09 0.45 Class R 0.06 0.31 Class Y 0.14 0.68 h Reflects dividends received by the fund from two issuers which amounted to the following amounts: Percentage of Per share average net assets Class A $0.36 1.37% Class B 0.32 1.23 Class C 0.34 1.30 Class M 0.36 1.38 Class R 0.30 1.12 Class Y 0.34 1.29 The accompanying notes are an integral part of these financial statements. 30 Equity Spectrum Fund Financial highlights (Continued) i Reflects a dividend received by the fund from a single issuer which amounted to the following amounts: Percentage of Per share average net assets Class A $0.12 0.42% Class B 0.13 0.44 Class C 0.13 0.44 Class M 0.12 0.42 Class R 0.15 0.52 Class Y 0.12 0.41 The accompanying notes are an integral part of these financial statements. Equity Spectrum Fund 31 Notes to financial statements 4/30/13 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from May 1, 2012 through April 30, 2013. Putnam Equity Spectrum Fund (the fund) is a non-diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek capital appreciation by investing a majority of the fund’s assets in equity securities of leveraged U.S. companies of any size, including both growth and value stocks, that Putnam Management believes have favorable investment potential. These companies employ significant leverage in their capital structure through borrowing from banks or other lenders or through issuing fixed-income, convertible or preferred equity securities, and their fixed income securities are often rated below-investment-grade (sometimes referred to as “junk bonds”). The fund may also invest in companies that are not leveraged. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund may also engage in short sales of securities. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. For shares purchased before June 24, 2013, a 1.00% redemption fee may apply on shares that are redeemed (either by selling or exchanging into another fund) within 30 days of purchase. The redemption fee is accounted for as an addition to paid-in capital. No redemption fee will apply to shares purchased on or after June 24, 2013. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments (including securities sold short, if any) for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded 32 Equity Spectrum Fund OTC, a security is valued at its last reported bid price (ask price for securities sold short, if any) and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent Equity Spectrum Fund 33 amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Futures contracts The fund uses futures contracts to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average number of contracts, see Note 5. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average contract amount, see Note 5. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund did not have a net liability position on open derivative contracts subject to the Master Agreements. Short sales of securities The fund may engage in short sales of securities to realize appreciation when a security that the fund does not own declines in value. A short sale is a transaction in which the fund sells a security it does 34 Equity Spectrum Fund not own to a third party by borrowing the security in anticipation of purchasing the same security at the market price on a later date to close out the borrow and thus the short position. The price the fund pays at the later date may be more or less than the price at which the fund sold the security. If the price of the security sold short increases between the short sale and when the fund closes out the short sale, the fund will incur a loss, which is theoretically unlimited. The fund will realize a gain, which is limited to the price at which the fund sold the security short, if the security declines in value between those dates. Dividends on securities sold short are recorded as dividend expense for short sales in the Statement of operations. While the short position is open, the fund will post cash or liquid assets at least equal in value to the market value of the securities sold short. The fund will also post collateral representing an additional 2%–5% of the market value of the securities sold short. This additional collateral will be in the form of a loan from the custodian. Interest related to the loan is included in interest expense for short sales in the Statement of operations. All collateral is marked-to-market daily. The fund may also be required to pledge on the books of the fund additional assets for the benefit of the security and cash lender. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Short positions, if any, are reported at value and listed after the fund’s portfolio. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $15,811,736. Certain of these securities were sold prior to the close of the reporting period and are included in Receivable for investments sold on the Statement of assets and liabilities. The fund received cash collateral of $16,340,700. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are Equity Spectrum Fund 35 reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions, foreign currency gains and losses and nontaxable dividends. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $2,233,589 to decrease distributions in excess of net investment income and $2,233,589 to decrease accumulated net realized gain. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $183,433,204 Unrealized depreciation (14,010,418) Net unrealized appreciation 169,422,786 Undistributed ordinary income 3,070,134 Undistributed short-term gain 13,409,385 Undistributed long-term gain 4,022,612 Cost for federal income tax purposes $922,356,705 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.880% of the first $5 billion, 0.680% of the next $50 billion, 0.830% of the next $5 billion, 0.660% of the next $50 billion, 0.780% of the next $10 billion, 0.650% of the next $100 billion and 0.730% of the next $10 billion, 0.645% of any excess thereafter. Commencing with the fund’s thirteenth whole calendar month of operation (June 2010), the applicable base fee was increased or decreased for each month by an amount based on the performance of the fund. The amount of the increase or decrease is calculated monthly based on a performance adjustment rate that is equal to 0.04 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of the S&P 500 Index over the performance period. The maximum annualized performance adjustment rate is +/–0.40%. The performance period is the thirty-six month period then ended. Each month, the performance adjustment rate is multiplied by the fund’s average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from, the base fee for that month. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its 36 Equity Spectrum Fund benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.735% of the fund’s average net assets before an increase of $782,839 (0.112% of the fund’s average net assets) based on performance. Putnam Management has contractually agreed, through June 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $871,384 ClassR 4,570 ClassB 40,251 ClassY 935,977 ClassC 210,570 Total ClassM 3,501 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $506 under the expense offset arrangements and by $52,143 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $728, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense Equity Spectrum Fund 37 for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $734,276 ClassM 8,833 ClassB 135,815 ClassR 7,726 ClassC 711,059 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $275,714 and $2,416 from the sale of classA and classM shares, respectively, and received $7,027 and $3,396 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA and classM redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $711,968,947 and $321,543,429, respectively. These figures include the cost of purchases to cover securities sold short and proceeds from sales of securities sold short of $18,016,384 and $22,411,353, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 4/30/13 Year ended 4/30/12 ClassA Shares Amount Shares Amount Shares sold 10,348,917 $309,055,435 6,112,630 $164,588,785 Shares issued in connection with reinvestment of distributions 327,023 9,401,925 269,594 6,672,441 10,675,940 318,457,360 6,382,224 171,261,226 Shares repurchased (3,464,456) (101,136,218) (3,015,930) (77,300,651) Net increase Year ended 4/30/13 Year ended 4/30/12 ClassB Shares Amount Shares Amount Shares sold 372,406 $10,755,096 213,888 $5,791,036 Shares issued in connection with reinvestment of distributions 13,196 372,648 7,794 190,709 385,602 11,127,744 221,682 5,981,745 Shares repurchased (48,565) (1,401,073) (58,492) (1,486,458) Net increase 38 Equity Spectrum Fund Year ended 4/30/13 Year ended 4/30/12 ClassC Shares Amount Shares Amount Shares sold 2,525,205 $73,604,071 1,182,816 $31,426,060 Shares issued in connection with reinvestment of distributions 72,303 2,038,213 35,457 866,210 2,597,508 75,642,284 1,218,273 32,292,270 Shares repurchased (392,552) (11,319,163) (253,761) (6,479,080) Net increase Year ended 4/30/13 Year ended 4/30/12 ClassM Shares Amount Shares Amount Shares sold 30,335 $882,416 17,150 $462,385 Shares issued in connection with reinvestment of distributions 1,450 41,160 1,203 29,553 31,785 923,576 18,353 491,938 Shares repurchased (10,691) (300,662) (5,770) (143,931) Net increase Year ended 4/30/13 Year ended 4/30/12 ClassR Shares Amount Shares Amount Shares sold 74,954 $2,187,791 13,777 $363,356 Shares issued in connection with reinvestment of distributions 2,202 62,985 578 14,268 77,156 2,250,776 14,355 377,624 Shares repurchased (17,077) (502,124) (1,655) (45,254) Net increase Year ended 4/30/13 Year ended 4/30/12 ClassY Shares Amount Shares Amount Shares sold 9,684,649 $288,308,554 7,189,858 $194,122,184 Shares issued in connection with reinvestment of distributions 334,853 9,670,545 269,029 6,682,682 10,019,502 297,979,099 7,458,887 200,804,866 Shares repurchased (3,838,618) (113,449,975) (3,850,661) (100,848,394) Net increase Note 5: Summary of derivative activity The average volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows: Futures contracts (number of contracts) 200 Forward currency contracts (contract amount) $19,700,000 Warrants (number of warrants) 81,000 Equity Spectrum Fund 39 The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $2,283,698 Payables $— Equity contracts Investments 446,091 Payables — Total $— The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Futures contracts Total Foreign exchange contracts $— $2,480,784 $2,480,784 Equity contracts 2,630,278 — 2,630,278 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under Forward currency ASC 815 Warrants Futures contracts Total Foreign exchange contracts $— $— $2,283,698 $2,283,698 Equity contracts (31,738) (226,171) — (257,909) Total Note 6: Transactions with affiliated issuers Transactions during the reporting period with a company which is under common ownership or control, or with companies in which the fund owned at least 5% of the voting securities, were as follows: Market value at Market value the beginning at the end of of the reporting Investment the reporting Name of affiliates period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $51,290,697 $370,165,872 $421,456,569 $38,732 $— Putnam Short Term Investment Fund* — 178,551,356 89,024,655 6,082 89,526,701 STAAR Surgical Co. 10,146,098 18,029,713 — — 24,918,014 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. 40 Equity Spectrum Fund Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Note 8: New accounting pronouncement In January 2013, ASU 2013–01, “Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities,” amended ASU No. 2011–11, “Disclosures about Offsetting Assets and Liabilities.” The ASUs create new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASUs 2013–01 and 2011–11 and their impact, if any, on the fund’s financial statements. Federal tax information (Unaudited) Pursuant to §852 of the Internal Revenue Code, as amended, the fund hereby designates $7,071,582 as a capital gain dividend with respect to the taxable year ended April 30, 2013, or, if subsequently determined to be different, the net capital gain of such year. The fund designated 23.90% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For the reporting period ended, the fund hereby designates 48.21%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. The Form 1099 that will be mailed to you in January 2014 will show the tax status of all distributions paid to your account in calendar 2013. Equity Spectrum Fund 41 About the Trustees Independent Trustees 42 Equity Spectrum Fund * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of April 30, 2013, there were 116 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Equity Spectrum Fund 43 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments and Vice President Putnam Management Since 2004 Director of Trustee Relations, Robert R. Leveille (Born 1969) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2007 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments, Vice President and BSA Compliance Officer Putnam Management, and Putnam Retail Since 2002 Management Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President and Treasurer Since 2010 Nancy E. Florek (Born 1957) Manager of Finance, Dunkin’ Brands (2008– Vice President, Proxy Manager, Assistant Clerk, 2010); Senior Financial Analyst, Old Mutual Asset and Associate Treasurer Management (2007–2008); Senior Financial Since 2000 Analyst, Putnam Investments (1999–2007) The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 44 Equity Spectrum Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert T. Burns Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Legal Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Robert R. Leveille Charles B. Curtis Vice President and Investment Sub-Manager Robert J. Darretta Chief Compliance Officer Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street John A. Hill Michael J. Higgins London, England SW1A 1LD Paul L. Joskow Vice President and Treasurer Elizabeth T. Kennan Investment Sub-Advisor Kenneth R. Leibler Janet C. Smith The Putnam Advisory Robert E. Patterson Vice President, Company, LLC George Putnam, III Principal Accounting Officer, One Post Office Square Robert L. Reynolds and Assistant Treasurer Boston, MA 02109 W. Thomas Stephens Susan G. Malloy Marketing Services Officers Vice President and Putnam Retail Management Robert L. Reynolds Assistant Treasurer One Post Office Square President Boston, MA 02109 James P. Pappas Jonathan S. Horwitz Vice President Custodian Executive Vice President, State Street Bank Principal Executive Officer, and Mark C. Trenchard and Trust Company Compliance Liaison Vice President and BSA Compliance Officer Legal Counsel Steven D. Krichmar Ropes & Gray LLP Vice President and Nancy E. Florek Principal Financial Officer Vice President, Proxy Independent Registered Manager, Assistant Clerk, and Public Accounting Firm Associate Treasurer KPMG LLP This report is for the information of shareholders of Putnam Equity Spectrum Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees April 30, 2013	$36,893	$	$3,450	$ — April 30, 2012	$41,599	$	$3,350	$ — For the fiscal years ended April 30, 2013 and April 30, 2012, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $3,450 and $3,350 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
